                                                                                                      Case 3:19-cv-04593-LB Document 86-1 Filed 04/16/21 Page 1 of 3


                                                                                              1 J. GARY GWILLIAM (SBN. 33430)
                                                                                                JAYME L. WALKER (SBN. 273159)
                                                                                              2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                              3 1999 Harrison St., Suite 1600,
                                                                                                Oakland, CA 94612
                                                                                              4 Phone: (510) 832-5411
                                                                                                Fax: (510) 832-1918
                                                                                              5 Email: ggwilliam@giccb.com
                                                                                                        jwalker@giccb.com
                                                                                              6

                                                                                              7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                                The Cardoza Law Offices
                                                                                              8 1407 Oakland Blvd. Ste 200
                                                                                                Walnut Creek, CA 94596
                                                                                              9 Telephone: (925) 274-2900
                                                                                                Facsimile: (925) 274-2910
                                                                                             10

                                                                                             11 Attorneys for Plaintiffs
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                JOHN AND ROSE BAUER
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                                                                                            UNITED STATES DISTRICT COURT
                                                     A Professional Corporation




                                                                                             14
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                        ATTORNEYS AT LAW




                                                                                             15
                                                                                                                                     San Francisco Division
                                                                                             16

                                                                                             17 JOHN BAUER, an individual and as         Case No.: 3:19-cv-04593-LB
                                                                                                Successor in Interest of Jacob Bauer,
                                                                                             18 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                                as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                             19 deceased;
                                                                                                                                         DECLARATION OF JAYME L. WALKER
                                                                                             20                Plaintiffs,               IN SUPPORT OF PLAINTIFFS JOHN AND
                                                                                                                                         ROSE BAUER’S SUR REPLY TO
                                                                                             21 vs.                                      PLAINTIFF JOHN AND ROSE BAUER’S
                                                                                             22 CITY OF PLEASANTON; BRADLEE              OPPOSITION TO DEFENDANTS’ MOTION
                                                                                                                                         FOR SUMMARY JUDGMENT
                                                                                                MIDDLETON; JONATHAN CHIN;
                                                                                             23 RICHARD TROVAO; STEVEN
                                                                                                                                         Date: April 22, 2021
                                                                                             24 BENNETT; ALEX KOUMISS; JASON             Time: 9:30 a.m.
                                                                                                KNIGHT; MARTY BILLDT; DAVID
                                                                                             25 SPILLER; and DOES 1 to 50, inclusive;    Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                                                                         Judge: Hon. Laurel Beeler
                                                                                             26                Defendants.
                                                                                                                                         Trial Date: July 19, 2021
                                                                                             27                                          Date Removed: August 7, 2019
                                                                                             28                                          Complaint Filed: June 20, 2019



                                                                                                  WALKER DECL. ISO PLFS.’ REPLY TO MSJ                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 86-1 Filed 04/16/21 Page 2 of 3


                                                                                              1          I, Jayme L. Walker, declare and state as follows:

                                                                                              2          1.       I am an attorney duly licensed to practice law before all courts of the State of

                                                                                              3 California and a partner with Gwilliam, Ivary, Chiosso, Cavalli & Brewer, P.C., counsel for

                                                                                              4 plaintiffs John and Rose Bauer. All of the facts set forth herein are based on my personal

                                                                                              5 knowledge and/or my examination of records that are kept by my firm in the regular course of

                                                                                              6 business. If called as a witness, I could testify competently thereto.

                                                                                              7          2.       Attached hereto as Exhibit 1 is a true and correct copy of selected portions of the

                                                                                              8 Deposition of Jonathan Chin.

                                                                                              9          3.       Attached hereto as Exhibit 2 is a true and correct copy of selected portions of the

                                                                                             10 Deposition of Bradlee Middleton.

                                                                                             11          4.       Attached hereto as Exhibit 3 is a true and correct copy of selected portions of the
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Deposition of David Spiller.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13          5.       Attached hereto as Exhibit 4 is a true and correct copy of Exhibit 7 to the
                                                     A Professional Corporation




                                                                                             14 Deposition of Bradlee Middleton, a copy of the Pleasanton Police Department Policy 419 –
                                                        ATTORNEYS AT LAW




                                                                                             15 Crisis Intervention Incidents, which was attached to the Walker Decl. ISO Pltfs.’ Opp (ECF 79)

                                                                                             16 as Exhibit D-7 (ECF 79-10).

                                                                                             17          I declare under penalty of perjury under the laws of the State of California that the

                                                                                             18 foregoing is true and correct to the best of my knowledge.

                                                                                             19          Executed on this _16_ day of April, 2021 in Oakland, California.

                                                                                             20

                                                                                             21
                                                                                                                                         By: _/s/_Jayme L. Walker_______________
                                                                                             22                                              Jayme L. Walker, Esq.
                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  WALKER DECL. ISO PLFS.’ REPLY TO MSJ         1                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 86-1 Filed 04/16/21 Page 3 of 3


                                                                                              1                                   Bauer v. City of Pleasanton, et al.

                                                                                              2                                    Case No. 3:19-cv-04593-LB LB

                                                                                              3                INDEX OF EXHIBITS IN SUPPPORT OF PLAINTIFF’S REPLY

                                                                                              4    Ex. No.      Description

                                                                                              5    Evidence Not Attached to the Walker Decl. ISO Pltfs.’ Opp.
                                                                                              6    Exhibit 1    Selected portions of the Deposition of Jonathan Chin
                                                                                              7    Exhibit 2    Selected portions of the Deposition of Bradlee Middleton
                                                                                              8    Exhibit 3    Selected portions of the Deposition of David Spiller
                                                                                              9                 Exhibit 7 to the Deposition of Bradlee Middleton, Pleasanton Police Department
                                                                                                   Exhibit 4
                                                                                             10                 Policy 419 – Crisis Intervention Incidents
                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  WALKER DECL. ISO PLFS.’ REPLY TO MSJ        1                         CASE NO. 3:19-CV-04593-LB
